
	

113 S533 IS: To correct the boundaries of the John H. Chafee Coastal Barrier Resources System Unit L06, Topsail, North Carolina.
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 533
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To correct the boundaries of the John H. Chafee Coastal
		  Barrier Resources System Unit L06, Topsail, North Carolina.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map
			(a)In
			 generalThe map included in the set of maps entitled
			 Coastal Barrier Resources System referred to in section 4(a) of
			 the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Unit L06
			 in North Carolina is hereby replaced by another map relating to the same unit
			 entitled John H. Chafee Coastal Barrier Resources System Corrected Unit
			 L06 and dated ______.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with section
			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
